          Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Leah Moreau

     v.                                   Civil No. 20-cv-1107-JD
                                          Opinion No. 2021 DNH 051
Medicus HealthCare
Solutions, LLC and
Medicus Hospitalist
Services, LLC


                                  O R D E R

     Leah Moreau brings suit under the Fair Labor Standards Act

(“FLSA”), alleging that Medicus HealthCare Solutions, LLC and

Medicus Hospitalist Services, LLC.1         She alleges a putative

collective action under 29 U.S.C. § 216(b) and has filed a

motion for conditional certification.          Medicus moves to

bifurcate the proceedings to allow discovery and to file a

dispositive motion before conditional certification is

considered.     Moreau objects to Medicus’s motion to bifurcate.



                                  Background

     Under the FLSA, covered employees must be paid time and a

half for hours worked in excess of forty hours in a week.                29

U.S.C. § 207(a)(1).       The FLSA, however, does not protect


     1 Both Moreau and the defendants refer to the defendants
collectively as “Medicus”, and the court will use the same
terminology.
          Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 2 of 8



independent contractors.        Acosta v. Off Duty Police Servs.,

Inc., 915 F.3d 1050, 1055 (6th Cir. 2019); Yue Yu v. McGrath,

597 F. App’x 62, 65 (3d Cir. 2014).          The FLSA defines a covered

employee as “any individual employed by an employer,” with

certain limited exceptions.        29 U.S.C. § 203(e)(1).       Therefore,

whether a person, working for an employer, is classified as an

employee or an independent contractor determines whether there

is coverage under the FLSA.        When bringing an FLSA claim, a

plaintiff may sue on her own behalf and also on behalf of “other

employees similarly situated,” which is known as a collective

action.     § 216(b).

    Moreau alleges that she worked for Medicus as a nurse

practitioner.      She further alleges that Medicus misclassified

her, along with other potential plaintiffs, as an independent

contractor and, based on that misclassification, failed to pay

them overtime as required under the FLSA.           Moreau seeks overtime

payment for the time she, and other potential plaintiffs, worked

in excess of forty hours per week during their employment with

Medicus.     Moreau has moved for conditional certification of a

collective action.

    Although neither § 216(b) nor the First Circuit prescribes

the procedure for certification of a collective action under

§ 216(b), certification generally is addressed in two stages.


                                       2
       Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 3 of 8



Dyse v. HealthAll Consulting, 433 F. Supp. 3d 35, 38 (D. Mass.

2020); see also Macklin v. Biscayne Holding Corp., 2020 WL

6397929, at *7 (D.R.I. Nov. 2, 2020); Walsh v. Gilbert Enters.,

Inc., 2019 WL 1206885, at *6 (D.R.I. Mar. 14, 2019); Camp v.

Bimbo Bakeries USA, 2019 WL 440567, at *2 (D.N.H. Feb. 4, 2019).

The first stage occurs early in the case before the parties

engage in substantial discovery and “determines whether notice

should be given to potential collective action members and

typically results in the conditional certification of the

collective action.”    Id.   Later, after discovery is complete,

the defendant may move to decertify the collective action,

asserting that the plaintiffs are not similarly situated.             Id.



                               Discussion

    Contrary to the usual procedure, Medicus asks the court to

bifurcate this case to address the issue of whether Moreau was

properly classified as an independent contractor, before

considering whether to grant conditional certification as a

collective action and provide notice to potential collective

action plaintiffs.    Moreau objects to bifurcation on the grounds

that Medicus is effectively asking the court to withdraw the

scheduling order entered by the magistrate judge and because

there is no reason to deviate from the usual procedure.


                                    3
         Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 4 of 8




    A.     Scheduling Order

    The scheduling order was entered by the magistrate judge on

January 20, 2021.      The scheduling order provides for Moreau’s

motion for conditional certification to be filed by March 15,

2021, and for motions for summary judgment to be filed by

November 15, 2021.      The scheduling order also notes Medicus’s

request to bifurcate the case, states that the magistrate judge

declined to address bifurcation, and directs that the issue

should be raised by motion to the court.

    If bifurcation were granted, the schedule would be changed.

Medicus, however, is not asserting any error in the magistrate

judge’s scheduling order.       Instead, Medicus followed the

magistrate’s directive to file a motion to bifurcate.

Therefore, Moreau’s argument based on the scheduling order is

meritless.



    B.     Merits before Conditional Certification

    Medicus argues that it would be more efficient in this case

to address the merits of the classification claim before

considering conditional certification of the collective action.

Moreau objects, arguing that the usual procedure should apply

here.    In support, Moreau contends that the bifurcation process


                                      4
         Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 5 of 8



would cause delay and would avoid the purpose of a collective

action to include other similarly situated plaintiffs.

     Although the usual procedure addresses conditional

certification before the merits of the claim, when appropriate,

a court may proceed differently.          A court may stay consideration

of a motion for conditional certification in order to first

address a dispositive motion previously or simultaneously filed

by the defendant.      See, e.g.,    Bah v. Enterprise Rent-A-Car Co.

of Boston, LLC, 2020 WL 6701324, at *2 (D. Mass. Nov. 13, 2020);

Modeski v. Summit Retail Sols., Inc., 2019 WL 10890339, at *3

(D. Mass. Apr. 16, 2019); Weingarten v. Wells Fargo Bank, N.A.,

2018 WL 2163646, at *2 (D. Mass. Jan. 30, 2018).

     Unlike the cases where courts have stayed consideration of

conditional certification to address a dispositive motion, here

Medicus has not yet filed a dispositive motion.2           Instead,

Medicus moves to bifurcate the case to give it time to explore

the merits of the classification issue, before the court

considers conditional certification of a collective action and

provides notice to potential plaintiffs.          The circumstances that


     2 In the case that Medicus cites to show that summary
judgment on the merits in a FLSA case can be considered before
certification of a collective action, the motion for summary
judgment was pending before a motion to certify a collective
action was filed, which was material to the court’s decision.
Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1207 (10th
Cir. 2015).

                                      5
       Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 6 of 8



existed in cases where consideration of conditional

certification was stayed do not exist here.

    Medicus argues, nevertheless, that bifurcation is

preferable here because deciding the classification issue based

only on Moreau’s circumstances would be easier than deciding the

claim in the context of a collective action.        In support,

Medicus cites a recent case from the Fifth Circuit, Swales v.

KLLM Transport Servs, LLC, 985 F.3d 430 (5th Cir. 2021).

    Contrary to Medicus’s interpretation, however, the Fifth

Circuit in Swales changed the standard for certification of a

collective action but did not hold that the case should be

bifurcated to consider a dispositive motion before

certification.   Id. at 441-42; McCoy v. Elkhart Prods. Corp.,

2021 WL 510626, at *2 (W.D. Ark. Feb. 11, 2021) (acknowledging

and rejecting the new approach to certification adopted in

Swales); Piazza v. New Albertsons, LP, 2021 WL 365771, at *5,

n.6 (N.D. Ill. Feb. 3, 2021) (same);       Solis v. Crescent Drilling

& Prod., Inc., 2021 WL 131333, at *2 n.1 (W.D. Tex. Jan. 14,

2021) (noting that the Fifth Circuit in Swales had significantly

changed the analysis for collective certification).          In

addition, rather than suggesting that the court should first

consider a dispositive motion on the classification issue, the

Fifth Circuit emphasized that the determination of whether to


                                    6
         Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 7 of 8



proceed as a collective action must be made as early as possible

in the case.     Swales, 985 F.3d at 441.      Therefore, Swales does

not support bifurcation as proposed by Medicus.



    C.     Result

    Medicus has not shown that it would be appropriate to

bifurcate this case by staying consideration of Moreau’s pending

motion for conditional certification of the collective action in

order to allow time to address the merits of the FLSA

classification issue.      The weight of authority directs courts to

consider conditional certification early in the case and without

considering the merits of the claim.         There is no persuasive

authority cited that would allow a court to avoid consideration

of a motion for conditional certification simply because it

might be easier to address classification before a collective

action is conditionally certified.         In those cases where a

dispositive motion was considered before conditional

certification, the dispositive motion was pending, so giving the

dispositive motion precedence did not cause substantial delay.

    Here, the motion to bifurcate was filed at the same time as

the motion for conditional certification.          The defendants have

not filed a dispositive motion and have provided no persuasive




                                      7
        Case 1:20-cv-01107-JD Document 51 Filed 03/10/21 Page 8 of 8



reason to consider the merits before conditional certification

in this case.    The motion to bifurcate is denied.



                                Conclusion

      For the forgoing reasons, Medicus’s motion to bifurcate the

case (document no. 46) is denied.

      Medicus shall file its response to Moreau’s motion for

conditional certification within fourteen days of the date of

this order.

      SO ORDERED.

                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
March 10, 2021

cc:   Counsel of record.




                                     8
